DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (9,574,527 B2) in view of Kubo et al (8,002,863).
Regarding to claims 1, 5, 6, 13 and 16, Fischer et al disclose an air box (1) for communicating an airstream from one or more aerodynamic elements of a vehicle to an air intake duct of an engine (col. 1, lines 13-20), the air box (1) comprising: an enclosure (5 in Fig. 13) configured to support the air filter (32 in Fig. 13) within an interior of the enclosure; one or more air inlets (7 & 8) that are configured to receive the airstream from one or more air inlet ports (7, 8); a duct (4 in Fig. 1) configured to direct the airstream from the one or more air inlets (7, 8) to the interior of the enclosure (5); a transparent inspection region (14, col. 5, line 61) that is disposed on a surface of the enclosure (5), configured so that the air filter (32 in Fig. 13) may be viewed; and a conduit configured to communicate the airstream (6) from an interior of the air filter (32) to the air intake duct (see Figs. 1 & 13).  Claims 1, 5, 6, 13 and 16 differ from the disclosure of Fisher et al in that there is a gasket around the perimeter edge of the air inlet and the air box is air-leak sealed.  Kubo et al disclose a gasket or sealing member (68 in Figs. 8 & 9) mounted on the air inlet (17 in Fig. 8) and a seal packing and the cleaner element unit being superimposed and fitted onto the outer periphery of the intake passage (col. 3, lines 12-14) as “the seal packing 68 is formed into and endless rectangular shape and is fitted around the outer periphery of the rectangular tube-shaped intake passage 17” (see Figs. 8-10 and col. 10, lines 22-24).  It would have been obvious to a person having ordinary skill in the art at the invention was made to provide sealing member for the air intake and for the air box as taught by Kubo et al in the air cleaner of Fischer et al since it is well known in the art that the seal packing prevents outside air from leaking directly to the discharge opening and to prevent the seal packing from being unintentionally detached from the intake passage (col. 3, lines 16-21, col. 10, lines 16-25).
Regarding to claims 2 and 3, Fischer et al disclose the air box coupled with the engine (col. 1, lines 27-40) via any method known in the art.
Regarding to claim 4, Fischer et al disclose each of the one or more air inlets (7, 8) comprising an opening that is configured to be coupled with a corresponding one of the one or more air inlet ports, such that the airstream (6) is passed through the one or more air inlets (7, 8) and into the duct (4).
Regarding to claims 7-9, Fischer et al disclose a transparent inspection region (4) disposed on a surface of the enclosure (col. 5, line 61) and the transparent material can be glass, plastic or Plexiglas as it is well-known in the art.
Regarding to claim 10, Fischer et al disclose a method for an air box (1) to communicate an airstream (6) from one or more aerodynamic elements of a vehicle to an air intake duct of an engine, the method comprising the steps of configuring an enclosure (5) to support the air filter (32 in Fig. 13) within an interior of the enclosure (5);
disposing a transparent inspection region (col. 5, line 61) on a surface of the enclosure (5) such that the air filter (32 in Fig. 13) may be viewed; configuring one or more air inlets (7, 8) to receive the airstream (6) from one or more air inlet ports (7, 8); directing the airstream (6) from the one or more air inlets (7, 8) to the interior of the enclosure (5) by way of a duct (4); and configuring a conduit to communicate the airstream (6) from an interior of the air filter (32) to the air intake duct.
Regarding to claims 11 and 12, Fischer et al disclose the step of coupling the air box to the engine (col. 1, lines 27-40) via any method known in the art.
Regarding to claims 14 and 15, Fischer et al disclose the step of disposing a transparent inspection region (col. 5, line 61) as a window in the enclosure (5) and any transparent material can be glass, plastic or Plexiglas as any of these materials is well-known in the art.
Response to Amendment
11.     Applicant's arguments filed on October 24, 2022 have been fully considered but they are not persuasive. 
12.     Applicant amends independent claim 1 and argues that the primary reference Fisher et al does not disclose “a gasket disposed around the perimeter of one or more air inlets”, as now claimed.  The Examiner agrees that the primary reference Fisher et al does not disclose such limitation but the 103 rejection of claims 5, 6, 13 and 16 shows the secondary reference Kubo et al clearly shows such limitation.  Applicant has not once discussed this Kubo et al reference against the 103 rejection of the claims in the Remarks filed on October 24, 2022.
13.     The Examiner maintains Fischer et al (9,574,527 B2) as the primary reference under the 103 rejection of the claims to show:
Fischer et al disclose an air box (1) for communicating an airstream from one or more aerodynamic elements of a vehicle to an air intake duct of an engine (col. 1, lines 13-20), the air box (1) comprising: an enclosure (5 in Fig. 13) configured to support the air filter (32 in Fig. 13) within an interior of the enclosure; one or more air inlets (7 & 8) that are configured to receive the airstream from one or more air inlet ports (7, 8); a duct (4 in Fig. 1) configured to direct the airstream from the one or more air inlets (7, 8) to the interior of the enclosure (5); a transparent inspection region (14, col. 5, line 61) that is disposed on a surface of the enclosure (5), configured so that the air filter (32 in Fig. 13) may be viewed; and a conduit configured to communicate the airstream (6) from an interior of the air filter (32) to the air intake duct (see Figs. 1 & 13), as claimed. 
Fisher et al do not disclose a gasket around the perimeter edge of the air inlet and the air box is air-leak sealed.  
The Examiner re-introduces Kubo et al (8,002,863) as the secondary reference in combination with Fisher et al under the 103 rejection of the claims to show:
Kubo et al disclose a gasket or sealing member (68 in Figs. 8 & 9) mounted on the air inlet (17 in Fig. 8) and a seal packing and the cleaner element unit being superimposed and fitted onto the outer periphery of the intake passage (col. 3, lines 12-14) as “the seal packing 68 is formed into and endless rectangular shape and is fitted around the outer periphery of the rectangular tube-shaped intake passage 17” (see Figs. 8-10 and col. 10, lines 22-24).  
It would have been obvious to a person having ordinary skill in the art at the invention was made to provide sealing member for the air intake and for the air box as taught by Kubo et al in the air cleaner of Fischer et al since it is well known in the art that the seal packing prevents outside air from leaking directly to the discharge opening and to prevent the seal packing from being unintentionally detached from the intake passage (col. 3, lines 16-21, col. 10, lines 16-25).
14.     Applicant’s arguments with respect to claims 1-16 have been thoroughly considered but are moot in view of the new rejection, as discussed above.

15.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
16.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 16, 2022